UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2292


EILEEN CHU HING,

                  Plaintiff - Appellant,

             v.

GLENN F. HING,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cv-00210-BO)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eileen Chu Hing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Plaintiff-appellant Eileen Chu Hing filed a complaint

for   divorce       in   Pennsylvania            state    court.      Hing       subsequently

removed   the       case      to   the    Eastern        District   of     North       Carolina.

Concluding      that       subject       matter       jurisdiction    was    lacking,          the

district court dismissed and remanded the action back to the

state court.        Hing moved for reconsideration pursuant to Fed. R.

Civ. P. 59(e), and the district court denied the motion.                                     Hing

filed a timely appeal.                  For the reasons that follow, we dismiss

the appeal.

             Pursuant to 28 U.S.C. § 1447(d) (2006), “[a]n order

remanding a case to the State court from which it was removed is

not   reviewable         on   appeal      or     otherwise,       except    that       an   order

remanding a case to the State court from which it was removed

pursuant to section 1443 . . . shall be reviewable . . . .”                                    The

Supreme Court has limited § 1447(d) to insulate from appellate

review those remand orders based on the grounds specified in

§ 1447(c):      a    defect        in    the    removal     procedure      and     a    lack    of

subject matter jurisdiction.                     Quackenbush v. Allstate Ins. Co.,

517   U.S.   706,        711-12         (1996).         Because     the    district         court

concluded    that        it    lacked          subject    matter     jurisdiction           under

§ 1441, its remand order is not subject to appellate review.

See Severonickel v. Gaston Reymenants, 115 F.3d 265, 266-69 (4th

Cir. 1997); Mangold v. Analytic Servs., Inc., 77 F.3d 1442, 1450

                                                  2
(4th Cir. 1996); Noel v. McCain, 538 F.2d 633, 635 (4th Cir.

1976).       Moreover,     having       determined       that   subject    matter

jurisdiction over Hing’s case was lacking, the district court

was    without       jurisdiction       to    consider     Hing’s      motion   to

reconsider.         See In re Lowe, 102 F.3d 731, 734-35 (4th Cir.

1996).     Accordingly, we dismiss the appeal.             We also deny Hing’s

motion for a transcript at government expense.                  We dispense with

oral     argument    because     the    facts   and   legal     contentions     are

adequately    presented     in    the    materials    before     the   court    and

argument would not aid the decisional process.



                                                                        DISMISSED




                                          3